EXHIBIT 10.18

 

THIS EMPLOYMENT AGREEMENT is as of the 1st day of February, 2016

 

BETWEEN:

 

PIVOT PHARMACEUTICALS INC., a corporation incorporated pursuant to the laws of
the Province of British Columbia and having an address of Suite 300, 1275 West
6th Avenue, Vancouver, B.C., Canada, V6C 1V5

 

(the "Employer")

 

AND:

 

Moira Ong, an individual having an address of 2392 Lawson Avenue, West
Vancouver, B.C., Canada V7V 2E6

 

(the "Employee")

 

WHEREAS:

 



A.

The Employer is a specialty pharmaceutical company engaged in the acquisition
and licensing of health and pharmaceutical products (the "Business");

B.

The Employee has represented that the Employee has skills and expertise that are
required by the Employer for its operations;

C.

The Employer wishes to obtain and the Employee wishes to provide services to the
Employer on the terms and conditions contained herein.

 



NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the parties confirm and agree that the
Employee's employment with the Employer is subject to the terms and conditions
of this Agreement and are as follows:

 

ARTICLE 1 – EMPLOYMENT

 

1.1 Effective the date of this Agreement (the "Start Date"), the Employee will
report to the President & Chief Executive Officer (CEO) of the Company and serve
as the Chief Financial Officer of the Employer (the "CFO") as more fully
described in Schedule A to this Agreement, and will perform the duties set out
in Schedule A. In carrying out these duties and responsibilities, the Employee
shall comply with all reasonable instructions as may from time to time be given
by the CEO and/or the Company's Board of Directors (the "Board").

 

1.2 Start Date is defined as February 1st, 2016.

 

 1

 

 

1.3 Term is for a period of two (2) years from Start Date.

 

1.4 The Employee represents that her employment with the Employer does not
violate any contractual provisions enforceable against the Employee and that the
Employee's authority to enter into this Agreement is not restricted by any
agreement between the Employee and any other party. The Employee agrees to
indemnify the Employer from damage, loss, liability, cost or expense, including
reasonable legal fees and expenses, caused in whole or in part by the breach by
the Employee of this covenant.

 

1.5 The Employee recognizes and understands that in performing the duties and
responsibilities of the Employee's employment as provided in this Agreement, the
Employee will occupy a position of high fiduciary trust and confidence pursuant
to which the Employee will develop and acquire wide experience and knowledge
with respect to all aspects of the manner in which the Employer's business is
conducted. Without limiting the generality of the foregoing, the Employee shall
observe the highest standards of loyalty, good faith and avoidance of conflicts
of duty and self-interest. It is the intent and agreement of the Employee and of
the Employer that such knowledge and experience shall be used solely and
exclusively in furtherance of the business interests of the Employer.

 

1.6 During the Employee's employment with the Employer, the Employee will:

 



(a)

well and faithfully serve the Employer and use the Employee's best efforts to
promote the best interests of the Employer;

(b)

unless prevented by ill health or injury, devote the whole of the Employee's
working time and attention to the business of the Employer;

(c)

with the exception of the Employee's existing involvement with Pivot
Pharmaceuticals Inc. and Jem Business Services Inc., the Employee will not,
without the prior written consent of the Employer, engage in any other business,
profession or occupation, or become an officer, employee, contractor for
service, agent or representative of any other company, partnership, firm,
person, organization or enterprise where that engagement or position conflicts
with, or could reasonably conflict with at some future date, or interferes with,
or could reasonably interfere with at some future date, the performance of the
Employee's duties and obligations to the Employer; and

(d)

comply with the Employer's policies and procedures, as may be amended from time
to time.

 



ARTICLE 2– SERVICE

 

2.1 During the term of the employment, the Employee shall devote herself to the
Business of the Employer.

 

2.2 The Employee is employed as an Exempt employee by the Employer and will work
for at least 30 hours per week. It is understood by the parties that the hours
of work involved will vary and may be irregular and exceed the minimum number of
hours outlined in Section 2.2. The Employee agrees to work such hours as
necessary to fulfill her obligations pursuant to this Agreement, within reason.

 

 2

 

 

ARTICLE 3 – CONFIDENTIAL INFORMATION

 

3.1 The Employee acknowledges that in the performance of her obligations
hereunder, he will acquire information about certain matters which are
confidential to the Employer and which information is the exclusive property of
the Employer, including but without limiting:

 



(a)

supplier lists;

(b)

pricing policies;

(c)

records and statistics;

(d)

any secret or trade secret or know-how of the Employer or any information
relating to the Employer or to any person, firm or other entity with which the
Employer does business which is not known outside of the Employer;

(e)

sales and promotional policies;

(f)

any information, process or idea not generally known outside of the Employer;

(g)

financial information about the Employer;

(h)

confidential personal remuneration and benefits and policies;

(i)

programs, systems, packages, or software products or documentation thereof and
other intellectual property rights of the Employer; and

(j)

information about the Employer's customers or clients, its members or business
partners;



 

(all of the foregoing herein referred to as "Confidential Information" including
such information as a director, officer or senior employee of the Employer may
from time to time indicate to the Employee as being included in the expression
"Confidential Information").

 

3.2 The Employee acknowledges that such Confidential Information could be used
to the detriment of the Employer. Accordingly, the Employee undertakes to treat
all such Confidential Information confidentially and agrees not to disclose such
information to any person, firm, association or corporation, assist any third
party to do so or use such information for any purpose other than for the
benefit of the Employer.

 

 3

 

 

3.3 The Employee acknowledges that the Employer's suppliers, customers and
clients may require the Employer, on its own behalf or on the behalf of its
employees, to agree to various non-disclosure and confidentiality covenants
regarding information supplied to the Employer by such third parties. The
Employee agrees to comply with all such terms and conditions of such covenants
and further agrees to indemnify the Employer from any damage, loss, liability,
costs or expenses (including reasonable legal fees and expenses), caused in
whole or in part by the breach by the Employee of this covenant.

 

3.4 Any discoveries, ideas and suggestions, improvements or inventions of any
character pertaining to the industry, or coming within the scope of the Business
of the Employer, made or developed by the Employee while in the employ of the
Employer, whether or not conceived or made during her regular working hours, or
whether or not the Employee is specifically instructed to make or develop the
same, shall be for the benefit of the Employer and shall be considered to have
been made under and by virtue of this contract and shall immediately become the
property of the Employer.

 

3.5 The Employee will treat as confidential any knowledge of the Employer's
formulae, specifications or secret processes or other Confidential Information
he may acquire in the course of her employment and he will not, while in the
employ of the Employer or at any time after the termination of her employment,
divulge any information with respect to any formulae, specifications, methods or
processes or other Confidential Information of the Employer or with respect to
any other matter of a secret nature which may have come into her possession
while in the employ of the Employer, or publish or cause to be published, or
otherwise utilize, any subject-matter, except, however, as he may be authorized
so to do in writing by the Board of Directors of the Employer.

 

ARTICLE 4 – REMUNERATION AND BENEFITS

 

4.1 In consideration of the Employee's performance of the obligations contained
herein the Employer shall, in accordance with its normal practices, pay to the
Employee the remuneration and provide such benefits as set forth in 0B to this
Agreement.

 

4.2 In addition to the remuneration set forth in 0 B, the Employee shall be
entitled to paid vacation of four weeks per annum. Vacation shall be taken at
such time or times as is mutually determined. Vacation time is earned in
proportion to the amount of the year worked.

 

4.3 The parties acknowledge and agree that any amounts to which the Employee is
entitled to hereunder shall be less such deductions or amounts to be withheld as
required by applicable law and regulations.

 

ARTICLE 5 – EMPLOYER'S PROPERTY

 

5.1 The Employee understands and agrees that all items including, without
limitation, programs, software, documentation, equipment, vehicles, books,
manuals, records, files, customer lists, materials, reports and items of any and
every kind or nature furnished, or which in the absolute discretion of the
Employer may from time to time be furnished to the Employee by the Employer or
created by the Employee pursuant to this Agreement shall remain and be
considered the exclusive property of the Employer at all times, and shall be
returned, together with all copies and/or other reproductions thereof, to the
Employer in good condition promptly upon the request of the Employer at any time
during the term of this Agreement, and forthwith upon the termination, for any
reason, of this Agreement. Upon termination of employment, the Employee will
acknowledge and confirm, in writing, compliance with this provision.

 

5.2 The Employee acknowledges that each and every item of work product which
relates in any way to the business of the Employer created by the Employee
during the period of her employment with the Employer, whether created by the
Employee during office hours or non-office hours and whether or not created
using the Employer's equipment, supplies or software, is and shall remain and be
considered the exclusive property of the Employer. Work product shall include
but not be limited to trademarks, service marks, logos, trade names, copyrighted
or copyrightable material, patents or patentable material and designs of a
commercial nature without limitation. If any writings or works of design or
authorship are not by operation of law works made for hire, the Employee hereby
assigns to the Employer the ownership of all rights of copyright and all other
proprietary rights in such items and the Employer shall have the right to obtain
and hold in its own name rights of copyright, copyright registrations, trademark
and trade name registrations and similar protection which may be available in
the works.

  

ARTICLE 6 – RESTRICTED ACTIVITIES

 

6.1 Any specific Employer transactions including product or company
acquisitions, and licensing arrangements which the Employer is actively pursuing
while the Employee is in the Employment of the Employer shall be deemed
Confidential Information and the Employee will be restricted from pursuing such
transactions for a period of three years after the end of the Employee's
employment.

 

 4

 

 

ARTICLE 7 – TERMINATION

 

7.1 Subject to Article 7.2 below, the Employer may terminate the Employee's
employment at any time without cause by providing the Employee a period of
notice of termination of employment of six (6) months or such notice and payment
as may be required by the Employment Standards Act, if any, whichever is
greater. For greater certainty, if the Employee is terminated without cause, the
Employee will receive a cash severance payment of six (6) months of annual
salary.

 

7.2 If the Employer terminates the Employees' employment without cause after a
Triggering Event (as defined below), then, at the option of the Employee,
exercisable at any time within three (3) months after the date of the Triggering
Event, the Employee may:

 



(a)

elect to continue to be employed by the Employer in accordance with the terms of
this agreement or any agreed to replacement contract, or

(b)

give thirty (30) days notice in writing to the Employer that this agreement or
any agreed to agreement has been terminated, in which event the Employer will
pay to the Employee, a cash severance payment equal to 24 months of annual
salary.

(c)

For the purpose of this Article 7.2, "Triggering Event" is defined as:



 



(i)

a take-over bid (as defined in the Securities Act (British Columbia)) which is
successful in acquiring Common shares of the Company;

(ii)

a change of control of the Board, which includes, but is not limited to:



 



A.

the election by the shareholders of the Company at any annual or special general
meeting, of less than a majority of the persons nominated for election by
management of the Company;

B.

the election by the shareholders of the Company at any annual or special general
meeting of less than a majority of the persons nominated for election by the
Company's then-incumbent board of directors; or

 C. the purchase or acquisition of shares of the Company and/or securities (the
"Convertible Securities") convertible into shares of the Company or carrying
rights to acquire shares of the Company, as a result of which a person, group of
persons or persons acting jointly or in concert (collectively the "Holder")
beneficially own or exercise control or direction over shares of the Company
and/or Convertible Securities such that, assuming only the conversion of the
Convertible Securities beneficially owned by the Holders, entitle them to cast
more than fifty percent (50%) of the votes attaching to all of the shares of the
Company which may be cast to elect directors;



 



(iii)

the sale of all or substantially all the assets of the Company;

(iv)

the sale, exchange or other disposition of a majority of the outstanding shares
of the Company in a single or series of related transactions;

 (v)the termination of the Company's business or the liquidation of its assets;
or (vi)

the merger or amalgamation or other corporate restructuring of the Company in a
transaction or series of transactions in which the Company's shareholders
receive less than 51 percent of the outstanding shares of the new or continuing
corporation.



 

 5

 

 

7.3 It is acknowledged and agreed that the Employer may, at its sole option,
elect to pay the Employee's salary over the course of the notice period in lieu
of any notice required by this Agreement. The Employer represents and guarantees
that the amounts payable pursuant to Articles 7.1, 7.2 or 7.3 herein shall not
be less than that required pursuant to the notice and severance pay provisions
of the Employment Standards Act, if any, provided that all such payments
pursuant to the Employment Standards Act shall be deemed to be payments on
account of amounts owing pursuant to Articles 7.1, 7.2 or 7.3 herein.

 

7.4 The Employee may terminate the Employee's employment with the Employer at
any time, upon giving not less than thirty (30) days notice in writing to the
Employer on the express condition that the Employer may waive any additional
notice in excess of that required by the Employment Standards Act.

 

7.5 In the event of the death of the Employee before the expiration of the
notice periods referred to in Articles 7.1, 7.2 and 7.3, the Employer shall have
no further obligation to make any payments whatsoever except as may be required
by the Employment Standards Act.

 

7.6 Upon termination of the employment, the Employer shall cooperate fully with
the Employee should the Employee wish to convert to individual coverage any life
insurance policies which the Employer maintained on the life of the Employee. At
the request of the Employee the Employer shall provide any and all information
in its possession with respect to any such plan that may assist the Employee in
converting any such policy to individual coverage. The Employer shall maintain
the Employee as a member of any health and/or dental group plan which existed on
the date of such termination for the Notice Period, provided the plan permits
such continuation and provided the Employee pays her individual premiums from
the date of termination.

 

7.7 Notwithstanding anything to the contrary contained herein, the employment of
the Employee may, at the option of the Employer, be terminated by the Employer,
without notice or payment in lieu thereof, for cause. For the purpose of this
Agreement "cause" shall include without limitation:

 



(1)

any breach of the provisions in Articles 3, 6 and 8 of this Agreement by the
Employee,

(2)

repeated violation of instructions or publicized rules of the Employer,

(3)

any other conduct of the Employee that is recognized as just cause under the law
of British Columbia.



 

7.8 Notwithstanding anything to the contrary contained herein, the employment of
the Employee may, at the option of the Employee, be terminated by the Employee,
without further notice, if the Employer shall breach any of the provisions in
Article 4 of this agreement and shall have failed to cure such breach within
five days after receipt by the Employer of a notice from the Employee asking the
Employer to cure such breach.

 

7.9 The parties understand and agree that the giving of notice or the payment of
severance pay by the Employer to the Employee upon termination shall not prevent
the Employer from alleging cause.

 

HUMAN RIGHTS CODE

 

7.10 The Employer agrees that it will respect the Employee's right to equal
treatment with respect to this Agreement without discrimination because of race,
ancestry, place of origin, color, ethnic origin, citizenship, creed, sex, age,
sexual orientation, record of offenses, marital status, family status or
handicap in accordance with the British Columbia Human Rights Code.

 

7.11 The Employee agrees to respect the rights of all other employees and agrees
to equal treatment with respect to employment without discrimination because of
race, ancestry, place of origin, color, ethnic origin, citizenship, creed, sex,
age, sexual orientation, record of offenses, marital status, family status or
handicap in accordance with the British Columbia Human Rights Code.

 

ARTICLE 8 – SURVIVAL OF PROVISIONS

 

8.1 Notwithstanding any termination of this Agreement, and irrespective of the
reasons for such termination, the provisions of Article 3, Article 5, Article 6
and 0 shall survive such termination and remain in full force and effect
thereafter in accordance with their respective terms.

 



 6

 



 

ARTICLE 9 – SEVERABILITY

 

9.1 In the event that any provision or part of this Agreement is found to be
void or invalid by a court, the remaining provisions, or parts thereof, shall be
and remain in full force and effect.

 

ARTICLE 10 – NOTICES

 

10.1 Any notice given or required to be given under this Agreement will be in
writing and signed by or on behalf of the party giving it. Such notice may be
served personally and in either case may be sent by priority post to the
addresses of the parties noted on page one of this Agreement, or by fax, email
or other electronic transmission. Any notice served personally will be deemed
served immediately, and if mailed by priority post will be deemed served seventy
two (72) hours after the time of posting, and if by electronic transmission,
upon successful transmission.

 

ARTICLE 11 – GOVERNING LAW

 

11.1 This Agreement will be governed by and construed in accordance with the
laws of the Province of British Columbia. Each of the parties hereby irrevocably
attorns to the jurisdiction of the Courts of Vancouver, British Columbia, with
respect to any disputes arising out of this Agreement.

 

ARTICLE 12 – CANADIAN FUNDS

 

12.1 Unless otherwise provided herein, dollar amounts referred to in this
Agreement shall be in Canadian funds.

 

ARTICLE 13 – ENTIRE AGREEMENT

 

13.1 This agreement constitutes the entire agreement between the parties with
respect to the employment of the Employee and any and all previous agreements,
written or oral, express or implied between the parties or on their behalf
relating to the employment of the Employee are hereby terminated and cancelled
and each of the parties releases and forever discharges the other of an from all
actions, causes of action, claims and demands whatsoever under or in respect of
any such agreement. Any modification to this Agreement, except as provided for
herein, must be in writing and signed by the parties or is shall be void and of
no effect.

 

ARTICLE 14 – WAIVER

 

14.1 Failure by the Employer or the Employee to rely on any provision in this
Agreement in any given instance or instances shall not constitute a precedent or
be deemed a waiver.

 

ARTICLE 15 – HEADINGS

 

15.1 The headings utilized in the Agreement are for convenience only and are not
to be construed in any way as additions or limitations of the covenants and
agreements contained herein.

 

ARTICLE 16 - ENUREMENT

 

16.1 This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors,
personal representatives and permitted assigns.

 

 7

 

 

ARTICLE 17 – SET OFF

 

17.1 Upon termination of this Agreement for any reason, the Employee authorizes
the Company to deduct from any payments due to the Employee, any amounts the
Employee may owe to the Company including without limitation, advances, loans,
purchases made by the Company on behalf of the Employee, expense over-payments
or amounts paid to the Employee on the condition that all or part of such
amounts have to be repaid to the Company in the event of early termination. This
provision will be applied so as not to conflict with any applicable legislation
including the Employment Standards Act.

 

ARTICLE 18 – ASSIGNABILITY

 

18.1 This Agreement is personal to the Employee and may not be assigned by him.

 

18.2 Upon notice to the Employee this Agreement may be assigned to an affiliate
of the Employer.

 

18.3 For the purposes of this Article 18, "affiliate" has the meaning given
thereto in the Business Corporations Act (British Columbia).

 

18.4 Except as aforesaid, this Agreement shall enure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns,
including, in the case of the Employee, her heirs, executors and administrators.

 

ARTICLE 19 – INDEPENDENT LEGAL ADVICE

 

19.1 The Employee acknowledges that (a) he has read and understood this
Agreement; and (b) has been given the opportunity to obtain independent legal
advice in connection with this Agreement.

 

ARTICLE 20 – SCHEDULES

 

20.1 Schedule A and Schedule B 0form part of this Agreement.

 

Where there is a conflict between the terms and provisions set out in the body
of this Agreement and in the Schedules the terms and provisions set out in the
Schedules shall govern.

 

 8

 

 

IN WITNESS WHEREOF the parties hereunto have executed this agreement as of the
1st day of February, 2016.

 

 



PIVOT PHARMACEUTICALS INC.

 

   Per:/s/ Pravin Chaturvedi

 

 

Pravin Chaturvedi

 

 

Authorized Signatory

 

 

 

 

 



SIGNED, SEALED and DELIVERED

by Moira Ong in the presence of:



)
)
)



 

/s/ Jim Jessup)Signature))/s/ Moira OngJim Jessup )MOIRA ONGPrint
Name)))Address))IT professional)Occupation)))))

 

 9

 

  

SCHEDULE A

 

JOB DESCRIPTION

 

Position: Chief Financial Officer

 

The scope of the Employee's employment shall include, but not be limited to the
following:

 

 

·

Compliance with financial and tax regulations;

 

·

Accuracy of and timely financial reporting;

 

·

Financial, tax and treasury planning and analysis;

 

·

Process implementation, improvements and innovation;

 

·

Enterprise cost reductions;

 

·

Pricing execution; and

 

·

Procurement.

 



 10

 



  

SCHEDULE B

 

EMPLOYEE'S REMUNERATION

 



(a)

The Employee shall be entitled to receive for each year of employment a salary
equal to such amount as is agreed to by the Compensation Committee (and in the
event there is no standing Compensation Committee, then as agreed to by the
Board of Directors) of the Employer and the Employee, from time to time. It is
agreed that the Employee will be paid at the rate of two hundred thousand
($200,000) Dollars per annum (the "Base Salary"), which shall accrue until such
time as successful financing is obtained

(b)

The Employee shall be entitled to such options to acquire additional shares in
the Employer as the Compensation Committee (and in the event there is no
standing Compensation Committee, then as agreed to by the Board of Directors) of
the Employer shall determine from time to time.

(c)

The Employee will be entitled to receive health and dental benefits according to
the Employer's benefit plan. In addition, the Employer will provide the Employee
with adequate long term disability and life insurance coverage. Employee
benefits are provided in accordance with formal plan documents or policies and
any issues with respect to entitlement or payment of benefits will be governed
by the terms of such documents or policies. The Employer reserves the unilateral
right to revise the terms of the benefits or to eliminate any benefits
altogether. The Employee agrees that any changes to the benefits will not affect
or change any other part of this Agreement.



 

 

11

--------------------------------------------------------------------------------

 